Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text is neither italicized nor bolded are by the examiner.

Response to Amendment
This office action is response to the amendment filed on 10/26/2022 to the application 17/237,320 filed on 04/22/2021. Claims 1-20 are pending in this communication. Applicant's arguments filed on 10/26/2022 have been fully considered but those are not persuasive. Accordingly, this action has been made final.

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered.
Applicant’s Argument:
During the interview, the Examiner and Applicant's representative discussed the pending rejections under 35 U.S.C. § 102 and proposed amendments to claim 1. The Examiner indicated that further search and consideration would be required, in view of the discussions of the call.
Examiner’s response:
The primary examiner appreciates the applicant’s representative Mr. Austin Kim to take the initiative to discuss Mr. Kim’s proposed amendment from specific parts of the specification (see Interview summary of 11/01/2022). However, a supplementary claim set is not in the file or the examiner was not requested to do examiner’s amendment with a draft that was discussed in the interview. Most probably a time conflict caused the issue discussed above. The examiner suggests the applicant to file supplementary claim set as per interview subject matter of amendment and advance the prosecution.
Applicant’s Argument:
Applicant argues that for at least the reasons discussed during the interview call, the reference fails to disclose, teach, or suggest "determining, by the computing device based at least on identification of the application as accessed through the client application, executable code to be provided to change a function of the client application in accessing the application hosted by the remote computing device" as recited in claim 1.
Examiner’s response:
These arguments have been respectfully considered and the following rejection addresses them. URBACH also anticipates “… identification of the application …” {col. 4 lines 15-17, “each software program that maybe downloaded from a server to a client by a stub executing on the client may be identified by a unique identifier. This unique identifier may be used to notify a server which piece of software a client's stub wishes to download”}.
Applicant’s Argument:
Applicant argues that Urbach fails to disclose "one or more processors, ... configured to ... determine, based at least on identification of an application hosted by a remote computing device of a first entity as accessed by a browser on the computing device of a second entity, the second entity, an executable code to be provided to change a function of the browser in accessing the application" as recited in claim 15.
Examiner’s response:
These arguments have been respectfully considered and the examiner’s response above addresses them. As per non-final rejection URBACK discloses “one or more processors” {Fig. 3 element 320 – ‘processor’, element 330 – ‘memory’}.
Applicant’s Argument:
Applicant argues that other independent claims & dependent claims are allowable at least for reasons including some of those discussed above in connection with claim 1.
Examiner’s response:
These arguments have been respectfully considered but they are not persuasive as the previously presented as well as amended limitations are taught or suggested by cited references. Other independent claims & dependent claims are rejected for the same reasons mentioned in independent claim as answered above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by URBACH; Julian Michael, Pat. No.: US 8,584,120 B2.

Regarding Claim 1, URBACH anticipated a method comprising:
identifying, by a computing device {Fig. 2 element 230 – ‘client’}, an application hosted by a remote computing device {Fig. 2 element 220 – ‘server’} of a first entity as accessed by a client application on the computing device of a second entity, the second entity different {Fig. 2 & ABS., “receiving, by a first computer system, a data stream transmitted from a second computer system over a network connection between the first computer system and the second computer system”, claim 29, “identifying a downloadable software program; transmitting, by the processor, the software stub for installation to a client system”};
determining, by the computing device based at least on identification of the application as accessed through the client application {col. 4 lines 15-17, “each software program that maybe downloaded from a server to a client by a stub executing on the client may be identified by a unique identifier. This unique identifier may be used to notify a server which piece of software a client's stub wishes to download”}, executable code to be provided {ABS., “wherein the data stream comprises executable code of a software program; extracting, by the first computer system, the executable code of the software program from the data stream”} in accessing the application hosted by the remote computing device {col. 9 lines 11-23, “each client 230 may be an electronic device including hardware, software, or embedded logic components or a combination of two or more such components and capable of carrying out the appropriate functionalities implemented or supported by client 230 … A client 230 may have a web browser, … and may have one or more add-ons, plug-ins, or other extensions, …”. Examiner’s note: the client installs a plug-ins to change functions of an application according to client’s access permission}; and
providing, by the computing device, the client application including the executable code to change the function {col. 12 lines 41-47, “When executing the software, processors 320 may perform one or more steps of one or more processes described or illustrated herein, which may include defining one or more data structures for storage in memory 330 and modifying one or more of the data structures as directed by one or more portions the software, according to particular needs”. Examiner’s note: the ‘particular need’ is configured by the provider via installed plug-ins in a web browser}.

Regarding Claim 2, URBACH anticipates all the features of claim 1 and URBACH further anticipates
further comprising identifying, by the computing device {Fig. 2 & ABS., “receiving, by a first computer system, a data stream transmitted from a second computer system over a network connection between the first computer system and the second computer system”, claim 29, “identifying a downloadable software program; transmitting, by the processor, the software stub for installation to a client system”}, the executable code stored on one of the computing device or a second computing device of a third entity different from the second {ABS., “wherein the data stream comprises executable code of a software program; extracting, by the first computer system, the executable code of the software program from the data stream” … col. 3 lines 38-42, “The stub may be saved or installed on the client using any suitable existing methods for distributing computer software programs to individual computer systems (e.g., network downloading, etc.).” Examiner’s note: the downloadable executable software, such as apps, are stored in multiple storage locations of a provider to server customer’s location or other requirement, therefore a ‘third entity’ or another server is available for availability (Fig. 2 of URBACH discloses plurality of servers 220)}.

Regarding Claim 3, URBACH anticipates all the features of claim 1 and URBACH further anticipates
wherein the executable code comprises one of a plug-in, an extension or an add-on to the client application {col. 9 lines 22-23, A client 230 may have a web browser, … and may have one or more add-ons, plug-ins, or other extensions”}.

Regarding Claim 4, URBACH anticipates all the features of claim 1 and URBACH further anticipates
further comprising identifying, by the computing device based at least on identification of the application, one or more executable codes to disable one or more corresponding functions from the client application {col. 9 lines 33-36, “interfaces that enable servers 220 or clients 230 to manage (e.g., retrieve, modify, add, or delete) the information stored in data storage 240”. Examiner’s note: the downloaded plug-in configures client’s functionality according to permission level of features that includes disabling the functions that is not subscribed}.

Regarding Claim 5, URBACH anticipates all the features of claims 4 & 1 and URBACH further anticipates
further comprising removing, by the computing device, the one or more executable codes from the client application {Fig. 1 element 106, col. 9 lines 7-9, “If the executable code of the software is not valid (step 106, "NO"), then the executable code of the software is not launched on the client and may be discarded”}.

Regarding Claim 6, URBACH anticipates all the features of claim 1 and URBACH further anticipates
further comprising loading, by the computing device, the executable code {col. 6 lines 10-14, “if the executable code of the software is valid (step 106, "YES"), then, in particular embodiments, the stub may allocate a sufficient amount of memory on the client for loading and executing the executable code of the software, as illustrated in step 108”} in an embedded browser of the client application to enable the function {col. 9 lines 33-36, “interfaces that enable servers 220 or clients 230 to manage (e.g., retrieve, modify, add, or delete) the information stored in data storage 240”. Examiner’s note: the downloaded plug-in configures client’s functionality according to permission level of features that includes enabling the functions that is subscribed}.

Regarding Claim 7, URBACH anticipates all the features of claim 1 and URBACH further anticipates
further comprising executing, by the client application, the function of the executable code in accessing the application on the remote computing device {col. 9 lines 16-20, “a client 230 may be a desktop computer system, a notebook computer system, a netbook computer system, a handheld electronic device, or a mobile telephone. A client 230 may enable a network user at client 230 to access network 210”}.

Regarding claim 8, claim 8 is claim to a system using the method of claim 1. Therefore, claim 8 is rejected for the reasons set forth for claim 1.

Regarding claim 9, claim 9 is a dependent claim of claim 8, claim 9 is claim to system using the method of claim 2. Therefore, claim 9 is rejected for the reasons set forth for claim 2.

Regarding claim 10, claim 10 is a dependent claim of claim 8, claim 10 is claim to system using the method of claim 3. Therefore, claim 10 is rejected for the reasons set forth for claim 3.

Regarding claim 11, claim 11 is a dependent claim of claim 8, claim 11 is claim to system using the method of claim 4. Therefore, claim 11 is rejected for the reasons set forth for claim 4.

Regarding claim 12, claim 12 is a dependent claim of claims 11 & 8, claim 12 is claim to system using the method of claim 5. Therefore, claim 12 is rejected for the reasons set forth for claim 5.

Regarding claim 13, claim 13 is a dependent claim of claim 8, claim 13 is claim to system using the method of claim 6. Therefore, claim 13 is rejected for the reasons set forth for claim 6.

Regarding claim 14, claim 14 is a dependent claim of claim 8, claim 14 is claim to system using the method of claim 7. Therefore, claim 14 is rejected for the reasons set forth for claim 7.

Regarding claim 15, claim 15 is claim to a system using the method of claim 1. Therefore, claim 15 is rejected for the reasons set forth for claim 1. URBACH further discloses
one or more processors, coupled to memory {Fig. 3 element 320 – ‘processor’, element 330 – ‘memory’} and configured to:

Regarding claim 16, claim 16 is a dependent claim of claim 15, claim 16 is claim to device using the method of claim 2. Therefore, claim 16 is rejected for the reasons set forth for claim 2.

Regarding claim 17, claim 17 is a dependent claim of claim 15, claim 17 is claim to device using the method of claim 3. Therefore, claim 17 is rejected for the reasons set forth for claim 3.

Regarding claim 18, claim 18 is a dependent claim of claim 15, claim 18 is claim to device using the method of claim 4. Therefore, claim 18 is rejected for the reasons set forth for claim 4.

Regarding claim 19, claim 19 is a dependent claim of claims 18 & 15, claim 19 is claim to device using the method of claim 5. Therefore, claim 19 is rejected for the reasons set forth for claim 5.

Regarding claim 20, claim 20 is a dependent claim of claim 15, claim 20 is claim to device using the method of claim 6. Therefore, claim 20 is rejected for the reasons set forth for claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Following prior art has been considered but is not applied:
BARKER; Jeremy et al. (US 2012/0216133 A1) - Secure cloud computing system and method – “configured to execute a content browser, and a browser plugin, the browser plugin filtering at least a portion of data received by the content browser, and at least one of selectively blocking, modifying, or permitting interaction of a user with the received data, in dependence on at least a user-associated configuration file received from a remote resource through the interface port, and communicating at least one item of information which is blocked from access by the user; and a display port, configured to output information defining a user presentation of browser output. Communications between the remote resource and the plugin or browser may be encrypted. For example, the plugin receives user login information from the remote resource, and automatically fills in a login page for an Internet resource, while preventing user-access to the login information itself”.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491